Title: General Orders, 26 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Sunday November 26th 1780
                            Parole
                            Countersigns
                            Watchword
                        
                        For the day Tomorrow
                        Brigadier General Huntington
                        Colonel Chambers
                        Lieutenant Colonel Newall
                        Major T. Ll: Moore
                        Brigade Major Ashley
                        The Army will march tomorrow morning—The General will beat at nine—The Assemblé at half past nine and the
                            march will commence precisely at ten. The Quarter Master General will furnish the route and order of march.
                        The Troops are to draw and carry three days bread or flour as there are not Waggons for the Purpose.
                        The light corps is dissolved. The several companies will return to their respective regiments.
                        The General presents his thanks to the Marquis de la Fayette and to the officers and men under his command
                            for the excellent order and soldierly disposition which have been conspicuous in the corps. He regrets that opportunities
                            did not offer to avail himself of that Zeal and Ardor which in this Corps and in the Army at large afforded the strongest
                            assurance of Success—Nor can he forbear remarking that this Campaign as well as the former has exhibited proofs of the
                            Patience and Patriotism of the Troops in cheerfully supporting those wants and distresses which the peculiar situation of
                            our country has at different times rendered inevitable.
                        The Light Companies of the New Hampshire, Rhode Island and New York regiments sending off their baggage with
                            that of the Massachusetts and Connecticutt companies will march themselves by a route which will be given them by the
                            Marquis de la Fayette.
                        The Light companies of the Jersey line will take charge of the boats at Dobbs’s, and receive orders at Head
                            Quarters.
                        Major Parr’s corps of rifle men will move with the Pennsylvania division, but will remain a seperate corps
                            and will be attentive to keeping their Rifles in good order.
                        After Orders.
                        The Van Guard will parade on the left of the 4th Massachusett’s Brigade at nine ô clock tomorrow morning
                            precisely.
                        The Rear Guard to be formed on the Grand Parade at ten.
                        Brigadier General Huntington with Lieutenant Colonel Newall to command the former and Colonel Nixon with
                            Lieutenant Colonel Littlefield the latter.
                    